


110 HRES 224 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. Shuster submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that corporate owners of websites that share user-posted videos
		  should take action to remove jihadi propaganda.
	
	
		Whereas since the World Wide Web’s public release in 1991,
			 the Internet has evolved into a revolutionary tool to facilitate the free
			 access and distribution of information instantaneously and electronically to
			 peoples all over the world;
		Whereas the Internet has created a global community that
			 has become the cornerstone of commerce, speech, and culture for the
			 Twenty-first Century;
		Whereas jihadi terrorist organizations throughout the
			 world have taken advantage of the Internet’s anonymity, low cost, and lack of
			 regulation to raise funds as well as radicalize, recruit, and train potential
			 members to join their organizations and participate in violent jihad against
			 the West;
		Whereas terrorist organizations including Al-Qaeda have
			 organized media operations such as as-Sahab, Sawt al-Khilafa (Voice of the
			 Caliphate), and the Global Islamic Media Front (GIMF) to create and distribute
			 jihadi propaganda and training materials on the Internet;
		Whereas jihadi terrorist media operations continue to
			 utilize video and media sharing websites such as YouTube, Liveleak, Google
			 Video, and others to spread their message of hate, propagandize their insurgent
			 operations, and facilitate the training of prospective terrorists;
		Whereas the use of the Internet by jihadi organizations
			 who seek the destruction of America has been identified by the United States
			 Central Command (CENTCOM); as well as private organizations including the SITE
			 Institute (Search for International Terrorist Entities), the Society for
			 Internet Research, and the Middle East Media Research Institute (MEMRI) as a
			 major threat to American troops, homeland security and our success in the
			 Global War on Terror;
		Whereas social networking video distribution websites
			 generally reserve the right to remove objectionable material; and
		Whereas many websites have recognized the threat these
			 videos pose and have taken steps to remove them from circulation: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)terrorists view
			 the Internet as a key tool in their ongoing jihad to recruit members, spread
			 information, and distribute propaganda for their cause, and, in doing so, they
			 have turned the World Wide Web into a new battleground in the War on
			 Terror;
			(2)in a time of war,
			 terrorist videos amount to enemy communications;
			(3)while Congress
			 should not regulate the Internet, the owners of websites that share user-posted
			 videos should exercise proper corporate governance and take steps to remove
			 enemy propaganda from their sites;
			(4)if
			 the owners of these website suspect that a user on their site is a member of or
			 affiliated with a known terrorist organization, they should cooperate with law
			 enforcement and the intelligence community to report questionable postings;
			 and
			(5)Congress recognizes
			 and applauds the work of the SITE Institute, the Society for Internet Research,
			 the Middle East Media Research Institute and others for their work in combating
			 online jihad and creating a resource for public education of the terrorist’s
			 use of the Internet in the War on Terror.
			
